Case 2:20-cv-07095-JFW-KS Document 33 Filed 01/13/21 Page 1of1 Page ID #:441

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES -- GENERAL

CaseNo. CV 20-7095-JFW(KSx) Date: January 13, 2021
Title: Nader Modgeddi -v- Gail Brown, et al.
PRESENT:

HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

Daisy Rojas None Present

Courtroom Deputy Court Reporter
ATTORNEYS PRESENT FOR PLAINTIFFS: ATTORNEYS PRESENT FOR DEFENDANTS:

None None

PROCEEDINGS (IN CHAMBERS): ORDER OF DISMISSAL

In the Notice of Settlement filed on January 13, 2021, Docket No. 32, the parties represent
that they have settled this action. As a result, the Court dismisses this action without prejudice
subject to either party reopening the action on or before February 12, 2021. The Court will retain
jurisdiction for the sole purpose of enforcing the settlement until February 12, 2021. Thereafter,
absent further order of the Court, the dismissal of this action will be with prejudice. All dates in this
action, including the trial date are vacated.

IT IS SO ORDERED.

Initials of Deputy Clerk _dr
(Rev. 1/14/15)
